Citation Nr: 1703038	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-18 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, psychosis, and personality disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from February 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues on appeal were previously remanded by the Board in March 2015 for further evidentiary development of requesting Social Security Administration (SSA) disability records.  A negative response from SSA was received in July 2015, and the claims were readjudicated in an April 2016 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  In an unappealed October 2007 rating decision, the RO denied reopening the claim for service connection for PTSD finding that the Veteran did not have a current diagnosis of PTSD.  

2.  The Veteran did not initiate an appeal to the October 2007 rating decision or submit new and material evidence within one year; it became final.

3.  Evidence received since the final October 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for PTSD.

4.  In an unappealed December 1983 rating decision, the RO denied the claim for "service connection for a nervous condition claimed as post-traumatic stress neurosis" finding that the Veteran's psychiatric disorders were not incurred in service and were not otherwise related to service.

5.  The Veteran did not initiate an appeal to the December 1983 rating decision, or submit new and material evidence within one year; it became final.

6.  Evidence received since the final December 1983 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, other than PTSD.

7.  Symptoms of a psychiatric disorder, to include schizophrenia and psychosis, were not chronic in service or continuous after service separation. 

8.  The Veteran's psychiatric disorders did not manifest to a compensable degree within one year of separation from service.

9.  The Veteran's psychiatric disorders are not related to service.

10.  The Veteran's personality disorder is not a disability for VA compensation benefits.


CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied reopening the claim for service connection for PTSD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

2.  New and material evidence has not been received to reopen service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The December 1983 rating decision that denied the claim for service connection for nervous condition claimed as post-traumatic stress neurosis became final.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  New and material evidence has been received to reopen service connection for an acquired psychiatric disorder, other than PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for an acquired psychiatric disorder, other than PTSD, to include schizophrenia, psychosis, and a personalty disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant. 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence Analysis for PTSD

In an October 2007 rating decision, the RO denied reopening the claim for service connection for PTSD because the evidence did not show that the Veteran had a diagnosis of PTSD.  See also December 1983 rating decision (initially denied PTSD).  The Veteran was properly notified of the October 2007 rating decision, but did not file a notice of disagreement or submit new and material evidence within one year of notice of the rating decision. For this reason, the October 2007 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the October 2007 rating decision included service treatment records, VA treatment records from November 2006 to October 2007, a September 2007 VA PTSD examination, and statements from the Veteran.  In pertinent part, VA treatment records and the September 2007 VA examination did not show treatment for PTSD or diagnoses for PTSD. 

Evidence received since the final October 2007 rating decision includes VA treatment records from October 1990 to May 2013, a May 2013 VA examination, and a negative response from the SSA regarding the Veteran's disability records. 

In this case, the newly received evidence does not relate to unestablished facts necessary to reopen the previously denied claim of service connection for PTSD. The additional evidence received fails to show that the Veteran has been diagnosed with PTSD.  While the treatment records and the May 2013 VA examination are new, they are not material since they fail to show additional pertinent/relevant evidence that would tend to indicate that the Veteran now has PTSD.  Specifically, the May 2013 VA examiner indicated that the Veteran failed to meet the DSM criteria for PTSD.  The remaining evidence of record received after the October 2007 rating decision does not provide any indication that the Veteran has PTSD.  Accordingly, and based on this evidentiary posture, the Board must deny the Veteran's application to reopen this previously denied issue. 

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for PTSD.

New and Material Evidence Analysis for a Psychiatric Disorder, 
Other than PTSD

In a December 1983 rating decision, the RO denied the claim for service connection for nervous condition claimed as post-traumatic stress neurosis because the evidence did not show that the Veteran's psychiatric disorder was incurred in service or was otherwise related to service.  The Veteran was properly notified of the rating decision, but did not file a notice of disagreement or submit new and material evidence within one year of notice of the rating decision.  For this reason, the December 1983 rating decision became final.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103. 

The evidence of record at the time of the December 1983 rating decision consisted of service treatment records and a November 1983 VA examination report.  

Evidence received after the December 1983 rating decision includes, in pertinent part, a September 2007 and May 2013 VA psychiatric examinations.  The September 2007 VA examiner diagnosed the Veteran with psychosis, NOS, and polysubstance dependence in remission.  It was further noted that the Veteran's mother and aunt were mentally ill.  The May 2013 VA examiner indicated that the Veteran's service entrance examination showed that he endorsed a history of expression/excessive worry prior to service.  Further, the examiner diagnosed the Veteran with a personality disorder, NOS, and indicated that it was "deferred."  VA treatment records since December 1983 also show continued treatment and diagnoses for schizophrenia and psychosis, NOS.  

The Board finds that the September 2007 and May 2013 VA examination reports are new, as they were not of record prior to the issuance of the December 1983 rating decision.  Further, this evidence is material as it includes additional psychiatric diagnoses not diagnosed in the December 1983 rating decision.  Further, there is some indication that the Veteran's disorders may have pre-existed service entrance, as shown by the May 2013 VA examiner (i.e., where the Veteran's service entrance examination showed that he endorsed a history of expression/excessive worry prior to service).  Accordingly, new and material evidence has been received to reopen service connection for an acquired psychiatric disorder, other than PTSD.  38 C.F.R. § 3.156 (a).

Service Connection Laws and Regulations

Having reopened the claim, the Board finds that it may adjudicate it on a de novo basis because the RO previously reopened the claim. (May 2013 supplemental statement of the case). See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  The condition of schizophrenia (includes psychosis) is a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
The Veteran essentially contends that he has a psychiatric disorder that is related to service.

Initially, the Board finds that the Veteran has been diagnosed with a psychiatric disorder.  Various psychiatric disorders have been raised by the record, including psychosis, schizophrenia, and a personality disorder.  The scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In consideration of this holding and the other diagnosis of record, the Board has recharacterized the claim as reflected on the title page.

A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012). 

In this matter, in a January 1970 Report of Medical History, the Veteran specifically checked "YES" as to having a "depression or excessive worry."  Nevertheless, upon examination at service entrance, a clinical psychiatric evaluation was normal and a psychiatric disorder was not noted at service entrance.  The remaining evidence of record, to include the Veteran's statements, does not suggest that the Veteran had a pre-existing psychiatric disorder.  As such, the Veteran is presumed to have been of a sound psychiatric state at service entrance.

Next, the Board finds that the Veteran's psychiatric disorders were not chronic in service.  Service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  In a November 1973 service separation exam, the Veteran had a normal clinical psychiatric evaluation and a psychiatric disorder was not noted.  As such, symptoms of a psychiatric disorder were not chronic in service.

The Board further finds that the Veteran's psychiatric symptoms have not been continuous since service separation.  In his original claim for service connection, dated in August 1983, the Veteran indicated that he had psychosis since 1982, approximately 10 years after service separation.  A November 1983 VA examination shows that the Veteran was first hospitalized in 1983 for psychotic delusions and paranoid ideation.  Two years prior (in 1981) he was paranoid and homicidal and ended up in the county jail. This was also more many years following service separation.  During the November 1983 VA evaluation, the Veteran reported that he took drugs during service, including acid, speed, heroin, and cocaine.  After service, the Veteran reported that he continued to abuse drugs and alcohol until about 1980.  It was noted that "after quitting drugs he became psychotic."  The examiner diagnosed the Veteran with major depressive illness, unipolar type and substance abuse in remission.  An opinion as to the etiology of the Veteran's depressive disorder was not provided.  The Board finds that this evidence tends to show that the Veteran's symptoms began many years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  For these reasons, the Board finds that the Veteran's psychiatric disorder did not manifest to a compensable degree within one year from service separation and symptoms of a psychiatric disorder have not been continuous since service separation.

Next, the Board finds that the weight of the evidence of record does not demonstrate that the Veteran's psychiatric disorders are related to service.  The evidence includes a September 2007 VA examination.  The examiner indicated that he had reviewed the record, to include the November 1983 VA examination.  During the evaluation, the Veteran reported that he was first hospitalized in 1983 and denied any significant treatment before 1983.  The Veteran also stated that he started using LSD in the Navy and used it for years up to three times a week.  He was also using cocaine and speed.  The examiner noted that it was difficult to specifically address when he was using and when he was sober since the Veteran was a poor historian.  The Veteran did report, however, that his first psychotic break occurred after he had stopped using drugs for a period of time.  The examiner diagnosed the Veteran with Axis I psychosis, NOS and polysubstance abuse in remission.  

The September 2007 VA examiner then indicated that there had been some question throughout the Veteran's record as to whether he had a substance-induced psychosis as opposed to schizophrenia.  According to the examiner, he leaned more toward the likelihood of schizophrenia, which had its onset in the early 1980s, since there was a strong family history of mental illness.  However, it was noted that the Veteran's substance abuse did complicate his psychiatric disorder; therefore, the examiner diagnosed psychosis, NOS.  Based on the evidence of record, the examiner stated that the onset of the Veteran's psychosis and diagnosable depression was in the early 1980s, well after his period of service.  

The Board finds that the September 2007 VA examination report weighs against the Veteran's claim.  In this regard, the examiner suggested that the Veteran's psychosis, which began many years after service separation, was related to his family history of mental illness, and was complicated by his numerous years of drug abuse.  Notably, the examiner did not indicate that the Veteran's psychiatric disorder was incurred in service or was otherwise related to service.  

The evidence also includes a May 2013 VA examination report where the examiner deferred an Axis 2 diagnosis for personality disorder.  The examiner also indicated that the Veteran's service entrance examination showed that he endorsed a history of excessive worry prior to service; however, there were no other mental health complaints in service.  No other diagnoses were provided by the May 2013 VA examiner.  

Upon review of all the evidence of record, the Board finds that the weight of the evidence is against a finding that the Veteran's psychiatric disorder, to include psychosis and schizophrenia, were incurred in service or is otherwise related to service. 

Regarding the Veteran's deferred personality disorder diagnosis, the Board notes that, even if the diagnosis were to be confirmed, a personality disorder is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303 (c).  However, if such a defect is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.  In other words, a disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  However, although service connection is available for an acquired psychiatric disability superimposed over a personality disorder, 38 C.F.R. § 4.127, there must nevertheless be some relationship between the acquired psychiatric disability and service.  

In this case, there is no evidence of a relationship between the Veteran's psychiatric disorders, to include psychosis and schizophrenia, and service.  The Veteran himself has stated that his first psychotic break occurred after service separation (i.e., after he stopped using drugs for a period of time).  Further, service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  Moreover, the September 2007 VA examiner indicated that the Veteran's schizophrenia had its onset in the early 1980s.  He was also noted to have a family history of mental illness.  This does not suggest to the Board that the Veteran's schizophrenia is related to service, but instead suggests some genetic link.  Further, the September 2007 VA examiner noted that the Veteran's substance abuse complicated his psychiatric disorder; however, the Board finds that the Veteran's substance abuse (drugs and alcohol) constitutes willful misconduct.  The Board emphasizes that service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  See also 38 C.F.R. §§ 3.1 (m), (n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

The Board has also considered the Veteran's statements regarding his belief that his psychiatric disorders are related to service.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex psychiatric disorder of schizophrenia or psychosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  These psychiatric disorders are medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose, and manifest symptomatology that may overlap with other psychiatric disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  
For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, other than PTSD, to include schizophrenia, psychosis, and a personality disorder.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been added to the record, the claim of entitlement to service connection for PTSD is not reopened; and the claim is denied.

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, other than PTSD, is reopened.

Service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, psychosis, and a personality disorder, is denied.




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


